In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of abandonment, the mother appeals from (1) an order of fact-finding and disposition of the Family Court, Kings County (Freeman, J.), dated April 15, 2002, which, upon her default in appearing at the fact-finding hearing, and the Family Court having dispensed with the dispositional hearing, terminated her parental rights and transferred custody and guardianship of the subject child to the Commissioner of Social Services of the City of New York and the petitioner Little Flower Children’s Services for the purpose of adoption, and (2) an order of the same court also dated April 15, 2002, which denied her motion to vacate her default in appearing at the fact-finding hearing.
Ordered that the appeal from the order of fact-finding and disposition is dismissed, without costs or disbursements, as no appeal lies from an order made upon the default of the appealing party (see CPLR 5511; Matter of Iris R., 295 AD2d 521 [2002]); and it is further,
Ordered that the second order dated April 15, 2002, is affirmed, without costs or disbursements.
The Family Court properly denied the mother’s motion to vacate her default in appearing at the fact-finding hearing. To vacate the default, the mother had to provide a reasonable excuse for her default and offer a meritorious defense to the proceedings (see CPLR 5015 [a] [1]; Matter of Iris R., supra; Matter of Angel Joseph S., 282 AD2d 752 [2001]; Matter of Latisha I., 238 AD2d 340 [1997]). The mother’s excuse that she *369was delayed by the “unpredictability of the subway system” is unconvincing in view of the fact that she had traveled to the courthouse on previous occasions (see Matter of Male H., 179 AD2d 384 [1992]). Moreover, the mother did not establish a meritorious defense to the finding of abandonment (see Matter of Iris R., supra; Matter of James Edward M., III, 250 AD2d 685 [1998]). Prudenti, EJ., Goldstein, Luciano and Cozier, JJ., concur.